Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendment to claims 6-11.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.


Information Disclosure Statement
All of the listed references are not considered due to incomplete patent numbers.


Response to Amendment
The amendment filed on 11/25/2022 has been considered. The drawing objection regarding figure 1C has been overcome. The amendment overcame the second and third 35 USC § 112 claim rejection, but did not overcome the first, fourth, and fifth 35 USC § 112 claim rejection. The amendments necessitated additional drawing objections, specification objections, claim objections, and 35 USC § 112 claim rejections.


Response to Arguments
The amended claim set filed on 11/25/2022 did overcome the 35 U.S.C. 102 claim rejection of the independent claim 6, applicants’ arguments are moot because the prior art Robert H. Konikoff et al. (US-2370800-A) is not used in this current non-final rejection of the amended claims 6-11. 

It is noted that the pro se applicant did not submit an argument under heading “Remarks” to discuss the reference Robert H. Konikoff et al. (US-2370800-A) that is applied against the claims (claims 6-11) in the final office action filed on 08/25/2022. 

The applicant submitted a REM document on 11/25/2022, the REM document included only an annotated drawing of figure 1C, but the applicant did not present arguments to the rejections of claims 6-12. 

“Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner' s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.”


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a mechanism” as claimed in claims 6, line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required. 

Specification
The disclosure is objected to because of the following informalities
Pg. 2, para. 4, line 1-2; the phrase “Privacy locksets are non-keyed locks” is contradictory to the phrase “Privacy locksets are used extensively in offices, bathrooms […] They can then be unlocked either from the inside by opening the door or from the outside with a keyed or non-keyed mechanical release mechanism” as stated in pg. 3, para. 4, line 1-6.

Pg. 8, para. 21, line 1-4 states “Fig. 1C shows and exemplary example of the apparatus positioned in a door 111 […] this allows it to remain hidden from view with the magnetic field extending through a solid surface”. But this is contradictory to the replacement sheet of fig. 1C (filed on 11/25/2022), the replacement sheet of fig. 1C clearly shows a circular hole through the external /outside surface of the door 111 where the shaft actuator magnet 101 is not hidden from view and the magnetic field is not extending through a solid surface, the magnetic field is extending through the empty space of the circular through hole towards the clearly visible shaft actuator magnet 101. 

Appropriate correction is required.

Claim objection
Claims 6, 8, and 10 are objected to because of the following minor informalities:
- claim 6, line 12-13 “a lock actuator cam trigger” should read “said lock actuator cam trigger”.
- claim 8, line 2 “an end of the shaft” should read “said end of the shaft”.
- claim 10, line 1 “a collar” should read “said collar”.

Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 6-12; Claims 6-12 are indefinite because they do not set forth any method steps since no active, positive steps are claimed. Method steps must use the gerund for of the verb, i.e. providing. As no method steps are recited, it is unclear what method applicant is intending to encompass. 

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

The examiner understands claims 6-12 as apparatus claims. Hence, claims 6-12 are examined as such.

Appropriate correction is required. 


Regarding claim 9, line 1-2; the phrase “the magnetic object is configured to manipulate the shaft actuator magnet from either side of the door” is indefinite because the disclosed replacement figs. 1A-C and the original fig. 1D clearly show the magnetic object 301 placed near to the exterior face of door 111 to draw the actuator magnet 101 and the shaft 102 towards the magnetic object 301 and the exterior face of the door 111.
Additionally, the written specifications disclose:
“to unlock from the exterior face of door 111, a magnetic object 301 is placed on exterior face of door 111, sufficiently close to shaft actuator magnet 101 to draw the actuator magnet 101 and shaft 102 toward the magnetic object 301 and the exterior of the door” (pg. 8, para. 24, line 1-3).
“This embodiment contains an option to use a magnetic object 301 to lock a closed door from the exterior” (pg. 9, para. 27, line 1-2).
“To lock, a magnetic object 301 of same polarity to shaft actuator magnet 101 is placed against exterior of door 111 in the vicinity of shaft actuator magnet 101” (pg. 9, para. 28, line 1-2).
“in this embodiment, components 101 to 110 constitute a means for unlocking and/or locking a privacy lockset with a magnet from the exterior of the door” (pg. 10, para. 31, line 3-4). 

Clarification is required. It is the understanding of the examiner that the magnetic object 301 is placed onto the exterior face of the door 111 to attract the actuator magnet 101 towards the exterior face of the door 111. For the purpose of examination, claim 9 will be examined as such. 

Appropriate correction is required.

Regarding claim 10, line 1; the claimed limitation “a means other than a collar” is indefinite in light of the disclosed specification because “a means other than a collar” implies that the claimed limitation “a collar” 103 could or could not be the only embodiment utilized to support and guide all of the shaft 102, the shaft actuator magnet 101, and the lock actuator cam or trigger 107. The disclosed specifications and figures only support the structural limitation “a collar” as a support for the sliding shaft 102 (para. 19 and 25). 
Clarification is required. The examiner understands “a means other than a collar may guide the shaft actuator magnet” to be “said collar guides the shaft actuator magnet”, claim 10 will be examined as such. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable Jim R. Varney et al. (US-8397546-B2), hereinafter Varney in view of Roderick Nigel Redgrave (US-8864188-B2) hereinafter Redgrave

Regarding claim 6, 
While Varney teaches a method for locking or unlocking a door privacy lock (figs. 1-6 and 8-9) with a magnetic field (col. 4, line 65-67; col. 5, line 38-47; col. 6, line 51-64; col. 7, line 62-67; magnetic field produced between the external and internal magnets 22E, 22I respectively) and without an operator (col. 3, line 64-67; col. 4, line 1-2; ; a user) passing a key (18) into any part of a mechanism (12) or a door (30), comprising:
a collar (figs. 1-6 and 8-9 of Varney; 441);
But Varney fails to teach a shaft and wherein the shaft is configured to be inserted into and through the collar 

Redgrave teaches a shaft (figs. 1-2 of Redgrave; 5, 3A-C, and 6 collectively are used to hold magnet 2), wherein the shaft is configured to be inserted into and through the collar (figs. 1-2 of Redgrave; screw 5 of the shaft collective goes through magnet 2, space washers 3A-D, and housing 6)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Varney by incorporating screw 5, spacer washers 3A-D, and housing 6 to carry the internal magnet 22I of Varney and as taught by Redgrave because it is known in the art to adjust the gap between the a housing and its mounted magnet by providing a simple  assembly of a familiar adjustment means in the form of different thickness spacer washers, a housing, and a screw to control the magnetic strength by controlling the magnets’ protruding length.

a shaft actuator magnet (figs. 1-6 and 8-9 of Varney; internal magnet 22I) at an end of the shaft (figs. 1-2 of Redgrave; magnet 2 is attached onto the internal side of housing 6 via screw 5 and spacer washers 3A-D, where magnet 2 stands for the shaft actuator magnet/internal magnet 22I of Varney);

a lock actuator cam trigger (16) mounted onto the shaft at an opposite end to that of the shaft actuator magnet (figs. 1-6 and 8-9 of Varney and figs. 1-2 of Redgrave; latch 16 is placed at an opposite side to that where internal magnet 22I is attached via screw 5, spacer washers 3A-D, and the housing 6 of Redgrave); 

the shaft, the shaft actuator magnet, the collar, and the lock actuator cam trigger all being enclosed in the door or the lock mechanism (figs. 1-6 and 8-9 of Varney and figs. 1-2 of Redgrave; actuator housing 14 encloses all of the internal components of the lock mechanism via shells 14L and 14R); 

during operation a magnetic object (22E) is configured to manipulate the shaft actuator magnet and the shaft towards (figs. 8-9) or away (figs. 5-6) from the magnetic object (placing the magnetic external key 18 with its external magnet 22E onto the external wall 30E of panel 30 and near to the internal magnet 22I would attract magnet 22I to move towards and contacts the interior wall 301of panel 30, while removing key 18 away from panel 30 causes the internal magnet 22I to move away from the interior wall 301 of panel 30), thereby causing a lock actuator cam trigger to move, wherein the lock actuator cam trigger is configured to secure or release the privacy lock (figs. 5-6 and 8-9; retractable latch 16 disengages from latch blocker 26 in response to the mutual attraction between the external and the internal magnets 22E, 22I respectively when both align and contact panel 30 while the retractable latch 16 moves out from housing 14 to engage the latch blocker 26 when the external magnet 22E is moved away from panel 30).

Regarding claim7, 
Varney as modified above teaches the method of claim 6, wherein the shaft actuator magnet is connected to the end of the shaft (figs. 1-6 and 8-9 of Varney and figs. 1-2 of Redgrave; Redgrave teaches to attach the internal magnet 22I of Varney onto the internal side of housing 6 via screw 5 and spacer washers 3A-D).

Regarding claim 8
Varney as modified above teaches the method of claim 6, wherein the shaft actuator magnet is formed as part of an end of the shaft (figs. 1-6 and 8-9 of Varney and figs. 1-2 of Redgrave; Redgrave teaches to fit the cylindrical internal magnet 22I of Varney onto the internal side/end of the corresponding hollow cylindrical housing 6 via screw 5 and spacer washers 3A-D forming a structure that moves as a unity when the internal magnet 22I is attracted by the external magnet 22E).

Regarding claim 9, 
Varney as modified above teaches the method of claim 6, wherein the magnetic object is configured to manipulate the shaft actuator magnet from either side of the door (figs. 5-6 and 8-9 of Varney; placing the magnetic external key 18 with its external magnet 22E onto the external wall 30E of panel 30 and near to the internal magnet 22I would attract magnet 22I to move towards and contacts the interior wall 301 of panel 30, while removing key 18 away from panel 30 causes the internal magnet 22I to move away from the interior wall 301 of panel 30).

Regarding claim 10, 
Varney as modified above teaches the method of claim 6, whereby a means other than a collar may guide the shaft actuator magnet (figs. 5-6 and 8-9 of Varney; internal magnet 22I is carried inside socket 422 of magnet carrier 441 where the magnet carrier 441 directs the path of the attractive motion of the internal magnet 22I towards the external magnet 22E in the direction of the internal wall 301 of panel 30 or away from the internal wall 301 when the external magnet 22E is removed away from panel 30).

Regarding claim 11, 
Varney as modified above teaches the method of claim 6, whereby the lock actuator cam trigger locks or unlocks privacy locks of the types consisting of: a rim lock, a mortise lock, a sliding door lock, a cam lock, a cylinder, and a non-keyed deadbolt (as shown in figs. 1-6 and 8-9 of Varney; the non-keyed latch 16 slides to extend and  lock into the latch blocker 26 or slides to retract out of the latch blocker 26 and back into housing 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Percy R. Graham (US-3516701-A) teaches a magnetic door latch and mortised lock including a sliding tubular bolt and a rotatable magnet. The invention aims to provide a magnetic lock that is less expensive to manufacture and is able to withstands tampering and picking while having a neater appearance.
Harry Carl Wilson (US-3003802-A) teaches keyless magnetic door latch device that includes a ceramic magnet, protective magnetic plates, and a magnetic retainer. The invention is easy to install with reduced number of components that are self-aligning.   
Hermann Hallmann (US-3570287-A) teaches a magnetic cylinder lock with a movable magnetic latch including a key with rotating magnets of opposite. The invention provides a simple lock that uses low magnetic fields and can be adapted to many different combinations.
Kocijane F. (WO-2009000008-A1) teaches a magnetic latching mechanism including a portable magnetic switching mechanism. The invention is suitable for use as a latch or lock mechanism.
Horst Willach et al. (CH-492107-A) teaches a magnetic lock including magnetic tumblers. The invention offers a lock with no keyhole slot and improved magnetic retention.
Linkert F. (EP-3266963-A1) teaches a door magnetic lock system including a sliding magnetic latch, a rotating magnet and a portable rotating magnet. The invention aims to provide a locking system without externally visible lock controls.
Wayne Albert Patterson (US-20090273194-A1) teaches a magnetic gage latch including two magnetic discs with multiple magnets used as breaking means via the attraction and repulsion forces among the magnets. The invention prevents slamming of the gate against a closing structure.
Kurt Prunbauer (US-4686841-A) teaches a magnetic lock including a magnetic tumbler and a magnetic key. The invention offers an improved and secure design with no pendulum oscillation.
Felson Ronald (US-3111834-A) teaches a magnetic lock including a tumbler, a barrel, a casing, a key, auxiliary magnets, and a pin. The invention offers a spring-less magnetic lock that is simple in design, reasonable in cost, and efficient in its function.
Charles G. Hoffman (US-5485733-A) teaches a magnetic lock including a pivotal magnetic latch and an external magnetic handle. The invention provides a concealed compartment magnetic lock that can be opened by a portable magnet.
Steven J. Slaughter (US-4848812-A) teaches a safety lock for doors including an external magnet, a body, a limiting sleeve, and a sliding magnetic slider. The invention provides a concealed magnetic lock mechanism for securing a door in the closed position.
Oliver A. Peterson et al. (US-3584485-A) teaches an electric lock including a magnetic bolt and a magnetic key. The invention aims to prevent unauthorized persons from entering into forbidden areas without possessing the proper key.
Todd Schartner et al. (US- 20170275934-A1) teaches a tunable stay device for an aircraft door including a magnet, a spindle, an inner adjuster, an open-ended barrel, a mounting base, and a spring. The invention can be configured to fit to any suitable human occupied compartment and cargo compartments.
Luciano Salice (US-20160145925-A1) teaches a hooking device for furniture including a ferromagnetic element, a permanent magnet, and a housing. The invention is simple in design but provides a high magnetic retaining force, and is applicable to both doors and drawers.
Hermann Hallmann (US-3782147-A1) teaches a magnetic security lock including a magnetic key, magnets, a tumbler, a securing member, a shaft, a spring, and a tang. The invention offers actuation by a single key via magnetic induction.
Greg Haber (US-8938998-B2) teaches a lock with magnetically actuated latch movement preventing member including a magnet, a screw, a sliding member, a nut, a spring, and a housing. The invention aims to provide a reliable vehicle magnetic latch with a smoother movement preventing member that performs more positive action.
Robrt H. Konikoff et al. (US-2370800-A) teaches a magnetic lock including a bolt, magnets, a frame, a key, an outer cylindrical envelope, tumblers and drivers, a plug, and a magnetizable body. The invention provides an inexpensive, sturdy, and reliable magnetic mortise lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677